Order entered March 2, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01523-CV

          IN THE INTEREST OF J.K.O. AND J.M.O., CHILDREN

                On Appeal from the 15th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. 07-1369-015

                                        ORDER

      The reporter’s record in this case is past due. By postcard dated January 21,

2020, we notified Misty Skinner, Official Court Reporter for the 15th Judicial

District Court, that the reporter’s record was overdue and directed her to file the

reporter’s record within thirty days.    To date, Ms. Skinner has failed to comply

with the Court’s order.

      Accordingly, we ORDER Misty Skinner to file, within FIFTEEN DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification that appellant has not paid for or

made arrangements to pay for the reporter’s record and has not been found entitled
to proceed without payment of costs. We notify appellant that if we receive

verification he has not requested the reporter’s record or paid for or made

arrangements to pay for the reporter’s record, and is not entitled to proceed without

payment of costs, we will order the appeal submitted without the reporter’s record.

See Tex. R. App. P. 37.3(c).


      We DIRECT the Clerk to send copies of this order to:


      Honorable James Fallon
      Presiding Judge
      15th Judicial District Court

      Misty Skinner
      Official Court Reporter
      15th Judicial District Court

      All parties
                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE